Citation Nr: 1811111	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, left index finger extensor tendon injury with repair.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability to the left lower extremity and left forearm as a result of VA surgeries.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1963 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The Veteran has requested that his case be advanced on the docket due to financial hardship.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left leg condition and entitlement to compensation under the provisions of 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 2018, the Veteran's left index finger exhibited normal range of motion, no gap between the fingertip and the proximal transverse crease of the palm, no pain on motion, no functional loss, and no evidence of degenerative changes.

2.  In January 2018, the Veteran's left index finger exhibited a gap of more than 2.5 cm between the fingertip and the proximal transverse crease of the palm, together with pain, weakness, fatigue, lack of endurance, and interference with grip.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left index finger disability prior to January 10, 2018, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5229 (2017).

2.  The criteria for a 10 percent rating, but no more, for a left index finger disability have been met from January 10, 2018.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5229.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

The Veteran's left index finger disability has been rated noncompensable under 38 C.F.R. § 4.71a, DC 5229.  The Board notes that the Veteran is right-hand dominant.

Under DC 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 cm) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible, and a maximum 10 percent rating is warranted where there is a gap of one inch (2.5 cm) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

Also relevant to consideration of the Veteran's left index finger disability is DC 5225.  Under DC 5225, favorable or unfavorable ankylosis of the index finger of either the major or minor hand is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5225.

Normal range of motion of flexion of the distal interphalangeal joint (DIP) joint is to 70 degrees, of the proximal interphalangeal (PIP) joint is to 100 degrees, and of the metacarpophalangeal (MCP) joint is to 90 degrees.  Normal extension of each joint is neutral.

A Note following diagnostic codes 5224 (relative to ankylosis of the thumb), 5225, 5226, (relative to ankylosis of the long finger), and 5227 (relative to ankylosis of the ring finger) provides that whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand should also be considered.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003, 5010.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45 (2017).

In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

The Veteran underwent a VA examination in June 2011 at which active range of motion of the DIP, PIP, and MCP joints displayed normal extension and there was no gap observed between the Veteran's left index finger and the proximal transverse crease of his hand on maximal flexion.  A 2 cm by 0.6 cm non-tender scar was witnessed at the base of the finger.  The Veteran had no pain on palpation of the finger and no pain on movement.  X-ray examination revealed an old, post-operative change with sutures near the second MCP joint and mild to moderate degenerative joint disease of the left hand.

A routine musculoskeletal evaluation done by the Veteran's VA provider in December 2014 exhibited active and passive range of motion of the Veteran's hands and fingers within functional limits.

Another VA examination was conducted in July 2016.  The Veteran reported no flare-ups of the left index finger.  Range of motion was normal with extension to zero degrees and flexion to 70 degrees (DIP joint), 100 degrees (PIP), and 90 degrees (MCP).  There was no gap observed between the index finger and the proximal transverse crease on maximal finger flexion.  No pain was noted upon examination and no functional loss was noted upon repetition.  Pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability.  A scar 2.8 cm long and 0.2 cm wide was witnessed on the proximal left index finger. 

At the April 2017 hearing, the Veteran testified that it was painful to him to move his left index fingers, that he cannot grasp items, and that he experiences weakness and flare-ups.  He reported that he stopped being able to move furniture and do yard work in 2008.  He also stated that he takes several prescribed medications to relieve pain.

In January 2018, the Veteran underwent another VA examination of his left index finger during a flare-up.  Status post left finger extensor tendon injury with repair, left hand strain, and degenerative arthritis were diagnosed, and the strain and degenerative arthritis were determined to be a progression of the original injury.  The Veteran reported functional losses of weakness and the inability to grip or open things.  Extension was normal.  Flexion of the DIP joint was to 40 degrees, of the PIP joint was to 90 degrees, and of the MCP joint was to 60 degrees.  The other fingers of the left hand also demonstrated abnormal range of motion.  A gap of 6 cm was observed between the index finger and the proximal transverse crease of the hand on maximal finger flexion.  A gap of 7 cm was observed between the long finger and the proximal transverse crease of the hand on maximal finger flexion.  Pain was noted upon range of motion testing, repeated range of motion testing, and with use of the hand that caused functional loss.  Upon three repetitions, extension was normal and flexion was to 40 degrees in the DIP joint, 80 degrees in the PIP joint, and 40 degrees in the MCP joint.  The other fingers of the left hand also demonstrated abnormal range of motion.  Additional functional loss after repetition included pain, fatigue, weakness, and lack of endurance.  Upon repetitive use over time, flexion was to 20 degrees in the DIP joint, 40 degrees in the PIP joint, and 20 degrees in the MCP joint, with a gap between the index finger and proximal transverse crease of 7 cm and between the long finger and the proximal transverse crease of 8 cm.  The other fingers of the left hand also demonstrated abnormal range of motion.

Additional contributing factors of disability included less movement than normal, and interference with grip, holding things, and opening things.  Muscle strength testing resulted in a hand grip of 3 out of 5 due to the diagnoses given.  No ankylosis was found.  There was objective evidence of pain on passive range of motion testing and upon nonweight-bearing testing.  The examiner determined that the functional impairment was not so extreme such that no effective function remained other than that which would be equally well-served by an amputation.

Three scars measuring 0.5 cm by 0.5 cm were witnessed at the dorsal aspect of the MCP joint.  X-ray examination revealed a small surgical wire overlaying the second MCP joint; degenerative osteophytic spurring and subcortical cystic changes; advanced osteoarthritis of the 1st carpometacarpal joint with joint space narrowing, cortical sclerosis, and subcortical cystic changes; advanced arthrosis of the first MCP joint, and moderate arthrosis of the second MCP joint.  It was noted that the Veteran could not lift anymore and so could not continue working in hauling furniture.  

The Board notes that the Veteran suffers from additional, nonservice-connected conditions that may affect the functioning of his left upper extremity.  As discussed below, he has peripheral vascular disease and he has had multiple surgeries to his left arm to address occlusions in his brachial and radial arteries.  He also suffers from diabetes mellitus and ulnar neuropathy.  

Prior to January 2018, VA examinations and treatment records did not indicate abnormal range of motion, a gap between the fingertip and the proximal transverse crease of the palm, pain on motion, or functional loss of the left index finger.  Degenerative changes of the left hand were noted, but arthritis in the left index finger was not specifically reported.  Therefore, a noncompensable rating continues to be merited prior to January 2018.  

However, the Board finds that the Veteran's left index finger disability warrants the maximum 10 percent disability rating under DC 5229 from the date of the last VA examination, where a gap of more than 2.5 cm between the fingertip and the proximal transverse crease of the palm was demonstrated.  The Veteran's functional loss is manifested by pain, weakness, fatigue, lack of endurance, and interference with grip, holding, and opening, and is thus supportive of such an evaluation.  

The medical evidence does not suggest that the Veteran suffers from occasional incapacitating exacerbations due to his left index finger.  Thus, a higher evaluation as might be argued under DC 5003 and DC 5010 is not merited.

Additionally, the evidence does not show loss of use of the left index finger akin to amputation or such that no effective function remains except that which would be equally well-served by amputation with the use of a prosthetic device.  Therefore, consideration under applicable codes regarding amputation is not necessary.

Accordingly, the Veteran's left index finger disability is granted a 10 percent disability rating, effective January 10, 2018.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent rating for residuals, left index finger extensor tendon injury with repair, from January 10, 2018, is granted. 



REMAND

I.  Left Leg

At the April 2017 hearing, the Veteran and his son testified that he sought treatment for left leg pain in the 1980s and 1990s at two area hospitals.  There has, to date, been no attempt to obtain these records.  As these are potentially relevant outstanding records, remand is necessary to attempt to obtain them.


II.  38 U.S.C. § 1151 Compensation 

The Veteran filed a claim for entitlement to 38 U.S.C. § 1151 benefits, asserting that left lower extremity and left forearm disfigurement resulted from VA surgeries to correct arterial blockages in his left arm.  Apparently, this is in reference to an October 2005 left brachial, radial and ulnar artery thrombectomy and left upper extremity angiography; and a May 2006 by-pass surgery in the left upper extremity, using veins harvested from the left lower extremity.  The current record does not make clear if there is any additional disability arising from these surgeries.  Therefore, an examination of the Veteran will be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request he submit or authorize for release all private treatment records associated with his current claims.  Specifically, ask the Veteran to identify relevant records from Tampa General Hospital and St. Joseph's Hospital and authorize their release.

2.  Arrange for the Veteran to be examined by an individual with the appropriate expertise to address the Veteran's claim for compensation due to disability of his left upper and lower extremity arising from VA treatment.  The claims folder should be provided to the examiner, who is asked to address the following:

a) Whether the Veteran incurred any additional disability from the October 2005 and/or May 2006 VA surgeries, and if so, 
b) whether the proximate cause of the disability/s was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or
c)  an event not reasonably foreseeable.  

The examiner should provide reasons for the conclusions reached, to include as appropriate, citation to specific evidence of record and/or medical authority.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


